 1

 2                               UNITED STATES DISTRICT COURT

 3                                     DISTRICT OF NEVADA

 4 UNITED STATES OF AMERICA,
                                                               Case No. 2:19-mj-00771-NJK
 5                  Plaintiff,
     vs.                                                       ORDER
 6
     MICHAEL ANDREW WATSON,                                    (Docket No. 26)
 7
                    Defendant.
 8

 9         On November 5, 2019, the Court denied without prejudice the United States’ motion for

10 telephonic appearance of the victim in the instant case at the sentencing of Defendant. Docket No.

11 25. See also Docket No. 24. The Court ordered that the United States must comply with the Crime

12 Victims’ Rights Act and provide “reasonable, accurate, and timely notice of any public court

13 proceeding … involving the crime … of the accused,” pursuant to 18 U.S.C. § 3771(a)(2). Docket

14 No. 25 at 2. Specifically, the Court ordered the United States to inform the victim in the instant

15 case that Defendant’s trial date, and potential plea hearing, is set for November 13, 2019. Id.

16         The United States has now filed a certification of victim notice. Docket No. 26. This

17 certification again violates the victim’s rights under the Crime Victims’ Rights Act, as it states –

18 despite the clear language in the Court’s order - that the United States informed the victim that the

19 sentencing in the instant case will occur on November 13, 2019. See id. The Court has already

20 made abundantly clear that the sentencing WILL NOT occur on that date and, instead, that

21 November 13, 2019, is only the trial date. Docket No. 25 at 2.

22         Accordingly, the Court ORDERS the United States to comply with the Crime Victims’

23 Rights Act in providing accurate notice to the victim. Specifically, the Court ORDERS the United
 1 States to inform the victim, no later than November 6, 2019, at 10:00 a.m., that the hearing on

 2 November 13, 2019, is for trial and potential change of plea, not for sentencing. The Court further

 3 ORDERS the United States to file, no later than November 6, 2019, at 10:00 a.m., the United

 4 States certification that the victim has been apprised of the accurate information regarding the trial

 5 hearing set for November 13, 2019.

 6         Finally, the Court ORDERS Assistant United States Attorney Rachel Kent to provide

 7 copies of the docket sheet in the instant case, as well as the documents at Docket Nos. 24, 25, 26,

 8 and the instant order, to her immediate supervisor, Criminal Chief, and First Assistant United

 9 States Attorney. The Court ORDERS AUSA Kent to file certifications on the docket, no later

10 than November 7, 2019, at 10:00 a.m., that she provided these specific documents to these specific

11 supervisors within her office. Finally, the Court CAUTIONS AUSA Kent that all filings before

12 this Court must contain accurate representations. The failure to file accurate filings in the future

13 may subject her to sanctions.

14         IT IS SO ORDERED.

15         DATED: November 5, 2019.

16

17
                                                  NANCY J. KOPPE
18                                                UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23



                                                     2
